DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/22 has been entered.


follow$3 near4 (vehicle or car)

Response to Amendment
	The amendment filed 2/25/22 has been accepted and entered. Accordingly, claims 1, 8 and 15 are amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative Joe Curcuru on March 15, 2022.  The claims and specification have been amended as follows:

Claims:
1. (Currently Amended) A method for guiding a vehicle with visual clues, the method comprising:

identifying, by the one or more processors, a confusion point in a navigation route of the first vehicle, wherein the confusion point is a point in the navigation route with a plurality of divergences from the navigation route; 
identifying, by the one or more processors, a plurality of vehicles that are traveling on at least a portion of the same navigation path as the first vehicle and that have crossed the identified confusion point; 
outputting, by the one or more processors, a list of secondary vehicles comprising the identified plurality of vehicles; 
correlating, by a central server, a global positioning system navigation path of the first vehicle with a global positioning system of a second vehicle, from the list of secondary vehicles, having a similar navigation path as the first vehicle and the second vehicle being within a predetermined range of the first vehicle, wherein the correlation ends after the first vehicle crosses the confusion point; 
selecting, by the one or more processors, the second vehicle for the driver of the first vehicle to follow;
identifying, by the one or more processors, visual clues from the area surrounding the first vehicle wherein the visual clues include one or more unique aspects to disambiguate the second vehicle from other vehicles;
determining to provide the identified visual clues to the first vehicle based on a predetermined threshold; 

outputting, by the one or more processors, the identified visual clues to the driver.

2. (Cancelled) 

1 wherein selecting the second vehicle for the driver of the first vehicle to follow is based on calculating, by the one or more processors, a confusion score for the list of secondary vehicles.  


4. (Currently Amended) The method of claim 3 wherein selecting the second vehicle for the driver of the first vehicle to follow is based on: 
ranking, by the one or more processors, the confusion score of the list of secondary vehicles; 
wherein the selecting of the second vehicle is further based on determining 


5. (Currently Amended) The method of claim 4, further comprising: identifying, by the one or more processors, visual clues based on the selected second vehicle's description.  

6. (Cancelled) 

7. (Currently Amended) The method of claim 1, wherein outputting the visual clues comprises instructing the driver of the first vehicle to follow the visual clues for a predetermined time or distance, wherein the identified visual clues comprise the color and license plate number of the second vehicle.  

8. (Currently amended) A computer program product for guiding a vehicle with visual clues, the computer program product comprising: 
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: 
program instructions to identify details of an area around a first vehicle; 

 identifying, by the one or more processors, a plurality of vehicles that are traveling on at least a portion of the same navigation path as the first vehicle and that have crossed the identified confusion point; 
outputting, by the one or more processors, a list of secondary vehicles comprising the identified plurality of vehicles; 
correlating, by a central server, a global positioning system navigation path of the first vehicle with a global positioning system of a second vehicle, from the list of secondary vehicles, having a similar navigation path as the first vehicle and the second vehicle being within a predetermined range of the first vehicle, wherein the correlation ends after the first vehicle crosses the confusion point; 
selecting, by the one or more processors, the second vehicle for the driver of the first vehicle to follow;
identifying, by the one or more processors, visual clues from the area surrounding the first vehicle wherein the visual clues include one or more unique aspects to disambiguate the second vehicle from other vehicles;
determining to provide the identified visual clues to the first vehicle based on a predetermined threshold;

program instructions to output the identified visual clues to the driver.  

9. (Cancelled) 

10. (Currently Amended) The computer program product of claim [[9]] 8 wherein selecting the second vehicle for the driver of the first vehicle to follow is based on program instructions to calculate a confusion score for the list of secondary vehicles.  

11. (Currently Amended) The computer program product of claim 10 wherein selecting the second vehicle for the driver of the first vehicle to follow is based on: 
program instructions to rank the confusion score of the list of secondary vehicles; 
wherein the selecting of the second vehicle is further based on determining a vehicle with the lowest confusion score for the driver of the first vehicle to follow.  

12. (Currently Amended) The computer program product of claim 11, further comprising: program instructions to identify visual clues based on the selected second vehicle's description.  

13. (Cancelled) 

14. (Currently Amended) The computer program product of claim 8, wherein outputting the visual clues comprises instructing the driver of the first vehicle to follow the visual clues for a predetermined time or distance, wherein the identified visual clues comprise the color and license plate number of the second vehicle.  

15. (Currently Amended) A computer system for guiding a vehicle with visual clues, the computer system comprising: 
one or more computer processors; 
one or more computer readable storage devices; 
program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising:
program instructions to identify details of an area around a first vehicle; 
program instructions to identify a confusion point in a navigation route of the first vehicle, wherein the confusion point is a point in the navigation route with a plurality of divergences from the navigation route; 

outputting, by the one or more processors, a list of secondary vehicles comprising the identified plurality of vehicles;  
correlating, by a central server, a global positioning system navigation path of the first vehicle with a global positioning system of a second vehicle, from the list of secondary vehicles, having a similar navigation path as the first vehicle and the second vehicle being within a predetermined range of the first vehicle, wherein the correlation ends after the first vehicle crosses the confusion point; 
selecting, by the one or more processors, the second vehicle for the driver of the first vehicle to follow;
identifying, by the one or more processors, visual clues from the area surrounding the first vehicle wherein the visual clues include one or more unique aspects to disambiguate the second vehicle from other vehicles;
determining to provide the identified visual clues to the first vehicle based on a predetermined threshold; 

program instructions to output the identified visual clues to the driver.  

16. (Cancelled) 

17. (Currently Amended) The computer system of claim [[16]] 15 
wherein selecting the second vehicle for the driver of the first vehicle to follow is based on program instructions to calculate a confusion score for thelist of secondary vehicles.  

wherein selecting the second vehicle for the driver of the first vehicle to follow is based on: 
program instructions to rank the confusion score of the list of secondary vehicles; 
wherein the selecting of the second vehicle is further based on determining 

program instructions to identify visual clues based on the selected second vehicle's description.  

19. (Cancelled) 

20. (Currently Amended) The computer system of claim 15, wherein outputting the visual clues comprises instructing the driver of the first vehicle to follow the visual clues for a predetermined time or distance, wherein the identified visual clues comprise the color and license plate number of the second vehicle.   

Specification, final sentence of [0040]:

In some embodiments, Classifier 1 can be a decision tree classifier, a Naive Bayes classifier, an artificial neural network classifier, k-Nearest Neighbor classifier, or any other classifier known in the art.

Specification
	The objection to the specification has been withdrawn as a result of the Examiners amendment. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-20 are under 35 U.S.C. 112(a) and 112(b) has been withdrawn in view of Applicants amendment, the Examiners amendment and the cancellation of claims. 

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the combined limitations: “A method for guiding a vehicle with visual clues, the method comprising:
identifying, by one or more processors, details of an area surrounding a first vehicle; 
identifying, by the one or more processors, a confusion point in a navigation route of the first vehicle, wherein the confusion point is a point in the navigation route with a plurality of divergences from the navigation route; 
identifying, by the one or more processors, a plurality of vehicles that are traveling on at least a portion of the same navigation path as the first vehicle and that have crossed the identified confusion point; 
outputting, by the one or more processors, a list of secondary vehicles comprising the identified plurality of vehicles; 
correlating, by a central server, a global positioning system navigation path of the first vehicle with a global positioning system of a second vehicle, from the list of secondary vehicles, having a similar navigation path as the first vehicle and the second vehicle being within a predetermined range of the first vehicle, wherein the correlation ends after the first vehicle crosses the confusion point; 
selecting, by the one or more processors, the second vehicle for the driver of the first vehicle to follow;
identifying, by the one or more processors, visual clues from the area surrounding the first vehicle wherein the visual clues include one or more unique aspects to disambiguate the second vehicle from other vehicles;
determining to provide the identified visual clues to the first vehicle based on a predetermined threshold; and 
outputting, by the one or more processors, the identified visual clues to the driver” as recited in claim 1 and similarly recited in independent claims 8 and 15. The dependent claims are allowed based on their dependency. 
a list of secondary vehicles comprising the identified plurality of vehicles” wherein the list is required to be of secondary vehicles “on at least a portion of the same navigation path as the first vehicle and that have crossed the identified confusion point” wherein the confusion point is on the vehicles navigation route and is a “point in the navigation route with a plurality of divergences from the navigation route” further wherein a central server, rather than the vehicle itself must receive GPS navigation path of a second vehicle in the list of secondary vehicles and correlate the future navigation paths of the instant vehicle and the second vehicle “and the second vehicle being within a predetermined range of the first vehicle, wherein the correlation ends after the first vehicle crosses the confusion point” further wherein “selecting, by the one or more processors, the second vehicle for the driver of the first vehicle to follow, identifying, by the one or more processors, visual clues from the area surrounding the first vehicle wherein the visual clues include one or more unique aspects to disambiguate the second vehicle from other vehicles, determining to provide the identified visual clues to the first vehicle based on a predetermined threshold” in combination with all other limitations. 
In addition, there was no other prior art reference that taught, disclosed or suggested these combined features, nor is there any reason to modify or combine prior art references in the manner recited in the independent claims absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667